UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

KORLENE RAE COOK,
                                                                    DECISION AND ORDER
                                      Plaintiff,
                                                                    17-CV-6725L

                      v.


COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.
________________________________________________




       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social Security

(“the Commissioner”). The action is one brought pursuant to 42 U.S.C. § 405(g) to review the

Commissioner’s final determination.

       On September 30, 2013, plaintiff, then forty-eight years old, filed applications for a period

of disability and disability insurance benefits, and for Supplemental Security Income benefits,

under Title II of the Social Security Act, alleging an inability to work since December 31, 2012.

(Administrative Transcript, Dkt. #8 at 21). Her applications were initially denied. Plaintiff

requested a hearing, which was held via videoconference on February 23, 2016 before

Administrative Law Judge (“ALJ”) David J. Begley. The ALJ issued a decision on May 4, 2016,

concluding that plaintiff was not disabled under the Social Security Act. (Dkt. #8 at 21-29).

That decision became the final decision of the Commissioner when the Appeals Council denied

review on August 22, 2017. (Dkt. #8 at 1-4). Plaintiff now appeals.
       The plaintiff has moved for judgment on the pleadings pursuant to Fed. R. Civ. Proc. 12(c)

requesting remand for the calculation and payment of benefits. (Dkt. #10). The Commissioner

has cross moved (Dkt. #15) for judgment on the pleadings pursuant to Fed. R. Civ. Proc. 12(c),

affirming the Commissioner’s decision. For the reasons set forth below, the plaintiff’s motion is

granted in part, the Commissioner’s cross motion is denied, and the matter is remanded for further

proceedings.

                                         DISCUSSION

       Determination of whether a claimant is disabled within the meaning of the Social Security

Act follows a well-known five-step sequential evaluation, familiarity with which is presumed.

See Bowen v. City of New York, 476 U.S. 467, 470-71 (1986).            See 20 CFR §§404.1509,

404.1520. The Commissioner’s decision that a plaintiff is not disabled must be affirmed if it is

supported by substantial evidence, and if the ALJ applied the correct legal standards. See 42

U.S.C. §405(g); Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002).

       The ALJ’s decision summarizes plaintiff’s medical records relative to cervical and lumbar

degenerative disc disease, which the ALJ concluded constituted a severe impairment not meeting

or equaling a listed impairment.

       Upon consideration of the record, the ALJ determined that plaintiff had the residual

functional capacity (“RFC”) to perform light work, except that plaintiff cannot climb ladders,

ropes, or scaffolds; can only occasionally climb ramps or stairs, balance, stoop, kneel, crouch and

crawl; can only occasionally reach overhead with her left arm; must avoid concentrated exposure

to extreme cold, wetness, and humidity; and must avoid hazardous machinery, unprotected heights

and open flames. (Dkt. #8 at 24).




                                                2
       Given this RFC, vocational expert Bassey A. Duke testified that plaintiff could not return

to her past relevant work as a certified nursing assistant, but would be able to perform the

representative positions of ticket taker, prize merchandise maker, and office helper. (Dkt. #8 at

28).

       I.      The ALJ’s Identification of Severe Impairments

       Plaintiff argues that the ALJ erred when he failed to identify plaintiff’s fibromyalgia as a

severe impairment, or to otherwise consider its effects on plaintiff’s RFC.

       Although the record contains only scant references to fibromyalgia, it is clear that

plaintiff’s treating internist, Dr. Kira Kiriakidi, diagnosed her with it on or about August 12, 2015.

(Dkt. #8 at 385-90). Plaintiff testified at her hearing to widespread, sometimes debilitating nerve

pain, and indicated that she had been prescribed medication to treat her fibromyalgia. (Dkt.

#44-45, 54).

       The ALJ’s opinion focuses solely upon plaintiff’s cervical and lumbar spinal degenerative

disc disease, and the limitations reasonably attributable to it. Given the lack of any reference to

plaintiff’s diagnosis of, and treatment for, fibromyalgia, it appears that the ALJ may have

inadvertently overlooked it. Such an error would not be harmless, as the fibromyalgia diagnosis

and associated symptoms had the potential to affect the ALJ’s assessment of plaintiff’s credibility

when she complained of severe and widespread nerve pain beyond what would be expected solely

from a spinal impairment, as well as his determination of plaintiff’s RFC. See generally Szefler

v. Berryhill, 2018 U.S. Dist. LEXIS 217390 at *15-*18 (W.D.N.Y. 2018) (remand is appropriate

where ALJ failed to address claimant’s fibromyalgia diagnosis as part of his RFC determination).

Remand is necessary in order to ensure proper consideration of whether plaintiff’s fibromyalgia is

a severe impairment, and to assess its impact on her RFC.


                                                  3
         II.    The ALJ’s Evaluation of Medical Opinion Evidence

         The ALJ assigned no more than “some” or “little” weight to any of the medical source

opinions of record, including the opinions of all of plaintiff’s treating sources. The ALJ gave

“little weight” to the opinions of plaintiff’s treating internist, Dr. Nashat Atalla, who opined that

plaintiff should “avoid lifting, standing, frequent bending, and walking long distances,” and could

stand or walk, lift and/or carry for up to 1-2 hours at a time. (Dkt. #8 at 268-70). The ALJ

likewise gave “little” weight to the opinions of treating internist Dr. Kiriakidi, whose most detailed

statement found that plaintiff could occasionally lift and carry up to 10 pounds and rarely lift and

carry 20 pounds, could walk, stand, push, pull, bend, lift or carry for no more than 2 hours, would

be off task for more than 30% of the time, would have good and bad days, would require frequent

breaks, and would be unable to attend work for more than 4 days per month. (Dkt. #8 at 27,

412-15, 425-26). The ALJ gave “little” weight to the opinion of treating physician’s assistant

Joseph Chapman, who found that plaintiff could stand, walk and sit for 2-4 hours, and push, pull,

bend, lift or carry for 1-2 hours. (Dkt. #8 at 26). The ALJ explained that his decision to assign

limited weight to each of these opinions was based on plaintiff’s “conservative” treatment history

for her pain, which included epidural injections, physical therapy and medication. Id.

         First, the ALJ does not appear to have applied the treating physician rule to the opinions of

Dr. Atalla and Dr. Kiriakidi. It is well-settled that “the medical opinion of a claimant’s treating

physician is given controlling weight if it is well supported by medical findings and not

inconsistent with other substantial record evidence.” Shaw v. Chater, 221 F.3d 126, 134 (2d Cir.

2000).     See 20 C.F.R. § 404.1527(d)(2).        In determining what weight to give a treating

physician’s opinion, the Commissioner must consider: (1) the length, nature and extent of the

treatment relationship; (2) the frequency of examination; (3) the evidence presented to support the


                                                  4
treating physician’s opinion; (4) whether the opinion is consistent with the record as whole; and

(5) whether the opinion is offered by a specialist. 20 C.F.R. § 404.1527(d). Further, the ALJ

must articulate “good reasons” for assigning the weight that he does accord to a treating

physician’s opinion. Shaw, 221 F.3d 126 at 134. See also Snell v. Apfel, 177 F.3d 128, 133 (2d

Cir. 1999) (failure to provide good reasons for not crediting the opinion of a claimant’s treating

physician is a basis for remand). Here, the ALJ’s discussion made no mention of the relevant

factors whatsoever.1

         Nor did the ALJ provide “good reasons” for not crediting the opinions of plaintiff’s

physicians: the “conservative” treatment history cited by the ALJ was an improper and insufficient

basis to set aside the treating physician rule. The “Second Circuit has instructed that [an] ALJ

cannot use the plaintiff’s prescribed conservative treatment as the ‘substantial evidence’ to limit

the weight afforded to the opinion of a treating physician.” Clark v. Colvin, 2016 U.S. Dist.

LEXIS 43781 at *39-*40 (E.D.N.Y. 2016) (quoting Foxman v. Barnhart, 157 Fed. Appx. 344, 347

(2d Cir. 2005)). See also Burgess v. Astrue, 537 F.2d 117, 129 (2d Cir. 2008) (“the opinion of a

treating physician [is not] to be discounted merely because he has recommended a conservative

treatment regimen”).2 Remand is therefore necessary to ensure proper evaluation of the opinions

of plaintiff’s treating physicians.



1
  While not relevant here, the Court notes that the regulations governing the treating physician rule have been revised
for claims filed on or after March 27, 2017. See 20 C.F.R. §§404.1527, 404.1520c; Revisions to Rules Regarding the
Evaluation of Medical Evidence, 82 FR 5844-01 (Jan. 18, 2017).
2
  In fact, the ALJ’s characterization of plaintiff’s treatment history as “conservative” is not well supported by the
record. As the ALJ noted, plaintiff’s pain was treated with a combination of multiple different medications (some of
plaintiff’s treatment records list as many as a dozen prescriptions at once), epidural steroid injections, and physical
therapy. According to plaintiff’s treatment records, surgery for her spinal degeneration was contraindicated by her
young age, and not by any lack of severity. To the contrary, MRI scans of plaintiff’s spine showed diffuse disc
protrusion and mild-to-moderate neural foraminal narrowing at the L5-S1 level, as well as degenerative disc disease
predominating in the mid-to-distal lumbosacral spine. (Dkt. #8 at 305-06, 313-14, 385). Notwithstanding her
regular treatment, plaintiff continued to complain of musculoskeletal pain and worsening back pain. (Dkt. #8 at 285,
302, 307).
                                                          5
       Even assuming arguendo that the ALJ had a proper basis to discredit the opinions of

plaintiff’s treating sources, his determination is nonetheless not supported by substantial evidence.

The ALJ ultimately rejected every opinion by every medical source that purported to assess, in

objective terms, plaintiff’s ability to sit, stand, walk, lift, carry, push, pull, or perform postural

activities. As such, the ALJ’s RFC finding (which included abilities far in excess of those

indicated by any plaintiff’s treating sources, such as the ability to lift up to 20 pounds at a time,

frequently lift or carry objects up to 10 pounds, and stand and walk for up to 6 hours in an 8-hour

workday) was based solely on his own interpretation of the raw medical data. It is well settled

that an ALJ’s lay interpretation of medical records is insufficient to comprise substantial evidence.

See generally Tomkins v. Commissioner, 2019 U.S. Dist. LEXIS 18484 at *10-*11 (W.D.N.Y.

2019) (remand is appropriate where the ALJ did not rely upon any medical opinions and instead

“effectively rendered his own opinion from the medical data before him”); Goble v. Colvin, 2016

U.S. Dist. LEXIS 7467 at *20-*21 (W.D.N.Y. 2016) (collecting cases and emphasizing that “the

ALJ is not free to form his own medical opinion based on the raw medical evidence”).

       In sum, because I find that the ALJ’s RFC determination was not supported by substantial

evidence, and because this is not a case where the record contains such persuasive proof of

disability that remand would serve no purpose, remand for further proceedings is necessary.

                                          CONCLUSION

       For the forgoing reasons, I find that the ALJ’s decision was not supported by substantial

evidence, and was the product of legal error. The plaintiff’s motion for judgment on the pleadings

remanding this matter (Dkt. #10) is granted in part, the Commissioner’s cross motion for judgment

on the pleadings (Dkt. #15) is denied, and the matter is remanded for further proceedings. On

remand, the ALJ is directed to consider the evidence of record concerning plaintiff’s diagnosis of,


                                                  6
and treatment for, fibromyalgia. The ALJ is further directed to reconsider the opinions of the

treating and examining sources of record, to make a detailed application of the treating physician

rule, and if appropriate, to order additional consultative testing and/or to obtain additional medical

records, in order to obtain a sufficiently complete record upon which a well-reasoned

determination of plaintiff’s exertional and postural limitations may be made.

       IT IS SO ORDERED.



                                       _______________________________________
                                                DAVID G. LARIMER
                                               United States District Judge
Dated: Rochester, New York
       May 13, 2019.




                                                  7
